UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): April28, 2015 EXTERRAN HOLDINGS,INC. (Exact name of registrant as specified in its charter) Delaware 001-33666 74-3204509 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) Identification No.) 16666 Northchase Drive Houston, Texas (Address of principal executive offices) (Zip Code) (281) 836-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders Exterran Holdings,Inc. held its annual meeting of stockholders on April28, 2015. The following matters, set forth in our proxy statement filed with the Securities and Exchange Commission on March17, 2015, were voted upon with the results indicated below: 1. Our stockholders elected the following directors to serve until the next annual meeting of stockholders or until their successors are duly elected and qualified: Directors VotesFor VotesWithheld Anne-Marie N. Ainsworth D. Bradley Childers William M. Goodyear Gordon T. Hall Frances Powell Hawes J.W.G. Honeybourne James H. Lytal Mark A. McCollum John P. Ryan Christopher T. Seaver Mark R. Sotir Richard R. Stewart Ieda Gomes Yell 2. Our stockholders ratified the appointment of Deloitte& Touche LLP as our independent registered public accounting firm for fiscal year 2015: VotesFor VotesAgainst Abstentions 3. Our stockholders approved the compensation provided to our Named Executive Officers for 2014, as disclosed in the proxy statement: VotesFor VotesAgainst Abstentions BrokerNon-Votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXTERRAN HOLDINGS,INC. Date: April29, 2015 By: /s/ Jon C. Biro Jon C. Biro Senior Vice President and Chief Financial Officer 3
